Citation Nr: 0628924	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left elbow 
disability.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the veteran's application to 
reopen a claim for service connection for a left elbow 
disability and his claim for service connection for a sinus 
disorder, as well as a November 2004 rating decision by the 
RO, which, in pertinent part, granted the veteran's claim for 
service connection for PTSD and assigned a disability rating 
of 50 percent.  The veteran appeals for a higher initial 
rating.

The veteran testified before the undersigned member of the 
Board at Travel Board hearing in May 2006.  The transcript of 
that hearing is of record.  The day of the hearing, the 
appellant's submitted additional evidence with the proper 
waiver of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2005).

The appellant's application to reopen a claim for entitlement 
to service connection for a left elbow disability was 
implicitly reopened and denied on the merits, by an 
unappealed RO decision in a February 1956.  While the June 
2003 rating decision that is the subject of this appeal 
reflects that the RO addressed the threshold matter of 
whether new and material evidence had been received to reopen 
the veteran's claim.  The Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page. 

During the pendency of the appeal, the veteran's claim for 
service connection for bilateral hearing loss was granted by 
a rating decision dated in July 2005.  Since the veteran has 
not disagreed with the rating or effective date assigned for 
the disability, an issue pertaining to bilateral hearing loss 
is no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

At the May 2006 personal hearing, the veteran and his 
representative raised a new claim of clear and unmistakable 
error (CUE) with a May 1958 rating decision that denied 
entitlement to service connection for an anxiety reaction.  
Additionally, at a VA sinus examination in April 2004, the 
examiner noted a history of a nasal injury in 1950, and 
diagnosed residual deviation of the nasal septum with no 
active sinus disease.  The examiner opined that it was more 
likely than not that the veteran's residuals of a deviated 
nasal septum was due to his military service.  This statement 
raises a claim for service connection for a deviated nasal 
septum, which, as explained in the remand appended to this 
decision, is intertwined with the claim for service 
connection for a sinus disorder or sinusitis.   

As the claims for CUE in the May 1958 rating decision denying 
service connection for an anxiety disorder has not yet been 
adjudicated, it is referred to the RO for all indicated 
development and adjudication.

The appeal for service connection for sinusitis and an 
initial evaluation in excess of 50 percent for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  An unappealed February 1956 RO decision implicitly 
reopened and denied the veteran's claim for service 
connection for a left elbow disability on the merits of the 
claim.

2.  Evidence added to the record since the February 1956 RO 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence of record supports a finding that the 
veteran injured his left elbow while on active duty in Korea; 
a current diagnosis includes post-traumatic arthritis and 
pain, and; the evidence is in relative equipoise as to 
whether there is a nexus between the current left elbow 
disorder and in-service trauma.


CONCLUSIONS OF LAW

1.  The unappealed February 1956 rating decision which 
reopened and denied the veteran's application for service 
connection for a left elbow disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the February 1956 RO decision 
denying the appellant's claim for service connection for a 
left elbow disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Service connection for a left elbow disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a left elbow disability.  Therefore, no further 
development is needed with respect to this claim.  The other 
issues on appeal are addressed in the remand below.

New and material evidence to reopen a claim for service 
connection for a left elbow disability

The February 1956 RO decision reopening and denying the 
veteran's claim for service connection for a left elbow 
disability is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105.  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Veterans Appeals (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

 Analysis

The evidence received since the February 1956 unappealed RO 
decision that reopened and denied the veteran's claim for 
service connection for a left elbow disability, includes 
witness statements regarding a left elbow injury during 
service, and an April 2004 VA examination report, which 
includes a competent opinion that it is at least as likely as 
not that the veteran's current left elbow disability is 
linked to in-service trauma.   

The Board finds that this additional evidence, which was not 
previously submitted to VA and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate a claim in that it supports 
the veteran's assertion that his left elbow disability is 
service related.  This evidence is not cumulative or 
redundant of evidence previously on file at the time of the 
last denial and it raises a reasonable possibility of 
substantiating the claim.  It follows that the additional 
evidence in question is new and material.  Accordingly, the 
Board is required to reopen the claim for service connection 
for left elbow disability.

Service Connection: Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service connection for a left elbow disability

The veteran contends that while on active duty in Korea, he 
tumbled down a hill and injured his left elbow.  In support 
of his claim, he submitted witness statements that described 
an in-service injury to the veteran's left elbow, which 
corroborated his own statements regarding the matter.  He 
claims that he incurred a chronic left elbow disability as a 
result of the injury and that the condition worsened 
throughout the years.  

There is competent medical evidence that weighs against the 
claim.  The veteran's service medical records, to include the 
separation examination, are negative for findings 
attributable to a left elbow disability.  However, in March 
1954, within two months of his separation from service, the 
veteran filed a claim for service connection for a left elbow 
disability incurred in Korea.  While April 1954 clinical and 
X-ray examinations of his left elbow were normal, a January 
1956 private medical report reflects that he was diagnosed 
with post-traumatic arthritis of the left elbow in January 
1956, only two years after his separation from service, and 
the clinician noted at that time that the veteran gave a 
history of intermittent elbow pain since 1953, which places 
the onset of the pain during service.  

The record is devoid of any additional relevant abnormal 
findings until April 2004.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), (it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  However, following an April 2004 VA 
examination, which confirmed a current chronic left elbow 
disability, the examiner concluded that it was at least as 
likely as not that the veteran's left elbow disability was 
related to an in-service injury.  The clinician provided a 
rationale for the opinion, noting that pain and functional 
impairment of the elbow was atypical as it is not a weight 
bearing joint.  It was therefore reasoned that the symptoms 
presented could only be explained by the in-service trauma.  

Given the proximity of the initial claim to service, the 
circumstances of the injury as consistently described by the 
veteran and the corroborative witness statements, the Board 
finds that the veteran injured his left elbow while on active 
duty in Korea.  There is medical evidence of a diagnosis of 
post-traumatic arthritis within a few years of the in-service 
trauma.  (Emphasis added.)  While there is a considerable gap 
in the record of any relevant abnormal findings, in view of 
the nexus opinion, as well as the other relevant evidence 
summarized above, it is the Board's judgment that the 
evidence of record is at least in equipoise and therefore 
supports a finding that the veteran's left elbow disability 
is linked to an injury that occurred during service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the claim for 
service connection for the veteran's left elbow disorder is 
reopened.

Entitlement to service connection for the veteran's left 
elbow disorder is granted. 

REMAND

In this case, while the RO provided the veteran with 
correspondence that informed him of the substance of VCAA, 
the RO letter addressed matters that do not pertain to the 
claim on appeal.  Specifically, a July 2004 RO letter to the 
veteran addressed a claim for service connection for PTSD, 
but there is no correspondence from the RO addressing the 
veteran's claim for an initial evaluation in excess of 50 
percent for PTSD.

Entitlement to service connection for PTSD was granted by the 
November 2004 rating decision by the RO.  The veteran 
appealed the assignment of a disability rating of 50 percent.  
A fully compliant VCAA notice is warranted that is tailored 
specifically to the veteran's claim for an initial evaluation 
in excess of 50 percent for PTSD currently on appeal.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board recognizes that the RO sent the veteran a September 
2005 statement of the case (SOC) that advised him of the 
evidence necessary to substantiate his claim.  However, the 
Court of Appeals for Veterans Claims (Court) has made clear 
that such notice should be provided prior to adjudication of 
the claim (or in this case readjudication) in an affirmative 
notice letter.  (Emphasis added.)  See Mayfield v. Nicholson, 
19 Vet. app. 102, 128, 129 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
As the veteran did not receive any notice regarding effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will have the opportunity to correct such 
deficiency on remand.  
Turning next to the claim for service connection for 
sinusitis, the veteran contends that he currently suffers 
form a sinus condition, which he attributes to his exposure 
to extreme cold weather exposure while on active duty in 
Korea.  The service medical records show that in December 
1950, following frost bite injuries, he complained of pain 
over the nose and sinuses.  While the veteran's discharge 
examination was negative for any findings attributable to a 
sinus condition, and there is no relevant abnormal findings 
post-service until 1990, upon a VA sinus examination in April 
2004, the examiner noted a history of a nasal injury in 1950, 
and diagnosed residual deviation of the nasal septum.  The 
examiner opined that it was more likely than not that the 
veteran's residuals of a deviated nasal septum was due to his 
military service.  This statement not only raises a claim for 
service connection for  residuals of a deviation nasal 
septum; it also raises a claim of secondary service 
connection for sinusitis, and the deviated septum claim is 
intertwined with the claim for sinusitis on direct incurrence 
and secondary bases.  It is pertinent to note that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310 (a) (2005)) and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  Further, 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered.  See e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to the remaining relevant evidence of record, an October 
1990 medical report reflects an impression of a left acute 
ethmoiditis with extension to lateral nose and cellulitis of 
the right forehead with a possible cyst or osteoma beneath 
this.  He was placed on a nasal decongestant and spray.  The 
records also show a diagnosis of sinusitis.  

A May 2003 VA evaluation report shows that following an 
examination of the veteran, the VA examiner indicated that 
even if the veteran had a chronic sinus condition, it was not 
likely that said condition was related to or caused by a cold 
injury.  In a separate VA examination report also dated in 
May 2003, the examiner found no active sinus disease.  The VA 
sinus examination in April 2004 noted above also failed to 
confirm active sinus disease.  However, at his March 2006 
personal hearing, the veteran testified that he suffered 
recurrent episodes where his sinuses would swell up, become 
painful and produce greenish discharge.  He indicated that 
these episodes occurred at least once a month.  As sinusitis 
is often characterized by remissions and exacerbations, and 
in view of the intertwined claims, the Board finds that there 
is a duty to provide VA sinus and ENT examinations, which 
includes an opinion addressing the questions of whether the 
veteran has active sinusitis or a diagnosis of chronic, 
recurrent sinusitis and, if so, whether it began during 
service, or was caused or aggravated by an in-service nasal 
injury with a deviated nasal septum.  38 U.S.C.A. 
§ 5103(A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310(a).

The RO or AMC must also ensure that all notification required 
by the VCAA under 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. 
§ 3.159 is completed.  See also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, this case is REMANDED for the following action:

1.  Ensure that all notification required 
by the VCAA under 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159 is completed.  
Such action should include informing the 
veteran and his representative of the 
evidence needed to substantiate his 
claims.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Request that the 
veteran submit any evidence in his 
possession that pertains to his claims.  

Afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained 
and then take appropriate follow-up steps 
to assist the appellant in obtaining all 
identified evidence.


2.  The veteran must be afforded sinus 
and ENT examinations for the purpose of 
determining the etiology of any sinus 
disorder that may be present, to 
include active sinusitis or a history 
of chronic, recurrent sinusitis.  
Following a review of all the relevant 
medical evidence in the claims file, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is requested to address the following 
questions:

(a.) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's sinusitis, to 
include a history of chronic, 
recurrent sinusitis, began during 
service or as the result of some 
incident of service, to include a 
cold or nasal injury.

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's sinusitis, to 
include a history of chronic, 
recurrent sinusitis, was caused or 
aggravated by a deviated nasal 
septum.    

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
contended causal relationship or 
aggravation; less likely weighs against 
the claim.

The physician should be requested to 
provide a rationale for any opinion 
expressed.  If the clinician must 
resort to speculation to answer any 
question, he or she should so indicate.

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the raised, 
intertwined claim of service connection 
for a deviated nasal septum with 
consideration of all of the relevant 
evidence in the claims file; and 
readjudicate the veteran's claims for 
an initial or staged rating in excess 
of 50 percent for PTSD; and service 
connection for sinus disorder, to 
include sinusitis, on direct incurrence 
and secondary bases, with consideration 
of all of the relevant evidence in the 
claims file.

4.  If any benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim.  A 
reasonable period of time for a 
response should be afforded.

If service connection for a deviated 
septum is not granted, the veteran and 
his representative are hereby advised 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal (an NOD, and, 
after issuance of an SOC, a substantive 
appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, he should 
perfect an appeal of the claim, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration 
of the appeal.

5.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
No action is required of the veteran 
until he is otherwise notified by the 
RO.  By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


